In an action, inter alia, to recover damages for breach of a stipulation by which the parties agreed to subdivide real property they owned as tenants in common, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated March 13, 2003, as denied his cross motion for summary judgment on the complaint and granted that branch of the defendant’s motion which was for summary judgment on his first counterclaim seeking reimbursement for the plaintiffs share of real estate taxes for the property, and the defendant cross-appeals, as limited by his brief, from so much of the same order as denied that branch of his motion which was for summary judgment dismissing the first, second, and third causes of action.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
We agree with the Supreme Court that there are triable issues of fact which precluded the granting of summary judgment to either party on the first three causes of action in the complaint, including whether the defendant’s conduct amounted to a breach of the implied covenant of good faith and fair dealing in the parties’ stipulation dated September 24, 1999 (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]).
The plaintiffs remaining contention is without merit.
We note that the appointment of a receiver in this case may be appropriate. Frudenti, P.J., Krausman, Adams and Spolzino, JJ., concur.